DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on May 19, 2020.  Claims 1-40 are now pending in the present application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on May 19, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Consider claim 1, the claim recites “an importance threshold” in lines 3 and 12.  However, it is unclear what is meant by an importance threshold as an importance threshold has no technical meaning in the art.  Further clarification is requested.
	Consider claim 1, the claim further recites “an importance threshold”, “a first data packet”, “a first tunneling session”, “a first tunnel identifier”, and “a first primary packet sequence identifier” in lines 3-7 and again in lines 12-15.  It is unclear whether the second reference to the claim elements are the same elements as the first reference to those claim elements or whether the second reference to the claim elements are different elements from the first reference to the those claim elements (for example, is the “a first tunneling session” in line 13 the same tunneling session as the one referenced in line 4 or a different “a first tunneling session”).  Further clarification is required.  The same reasoning applies to claim 26.
Claim 16 recites the limitation "the first tunnelling session" in line 8 and “the second tunneling session” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 17-19 are rejected based on their dependency on claims 1 and 16, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26, 33, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims refers to a “computer readable medium”.  However, in Applicant’s specification, the computer readable medium is not clearly defined to exclude non-statutory transitory media such as signals or transmission media.  Therefore, the subject matter claimed in the claims are again deemed non-statutory subjected matter.  Examiner suggests replacing “A computer readable medium” with --A non-transitory computer readable medium--.  Appropriate correction is required.
Claims 27-32 and 35-40 are rejected under 35 U.S.C. 101 because its failure to resolve the deficiency of Claims 26 and 34, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, 16-31, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (hereinafter Murphy) (U.S. Patent Application Publication # 2015/0139193 A1) in view of Iizuka et al. (hereinafter Iizuka) (U.S. Patent Application Publication # 2016/0226725 A1).
Consider claims 1, 16 and 26, Murphy teaches and discloses a data network and method of transmitting data from a first peer (communication device, figure 1), the method comprising: 
on determining that the data satisfies an importance threshold (QoS; [0022]): transmitting, from the first peer (communication device, figure 1), a first data packet within a first tunneling session, the first data packet having a first tunnel identifier associated to the first tunneling session, a first primary packet sequence identifier, and a secondary packet sequence identifier; and transmitting, from the first peer, a second ([0016]; [0017]; [0020]; “…the second copy of the encapsulated data unit can have a tunnel header including information associated with the second tunnel…”; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit and a second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective first and second tunnels); and 
on determining that the data does not satisfy an importance threshold (QoS; [0022]): transmitting, from the first peer, a first data packet within a first tunneling session, the first data packet having a first tunnel identifier associated to the first tunneling session, and a first primary packet sequence identifier ([0016]; [0017]; [0020]; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit over a first tunnel where the data unit have tunneling information associated with the respective tunnel). 
However, Murphy may not expressly disclose wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate. 
([0074]; [0076]; [0085]; teaches duplication is determined based on the analysis and presence of the second identifier within the packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate duplication is determined based on the analysis and presence of the second identifier within the packet as taught by Iizuka with the data network and method as disclosed by Murphy for the purpose of reducing processing burden when monitoring and analyzing network packets for duplicate packets, as suggested by Iizuka.

Regarding claims 2, 17, and 27, Murphy, as modified by Iizuka, further teaches and suggests wherein the first primary packet sequence identifier is unique within the first tunneling session and/or the second primary packet sequence identifier is unique within the second tunneling session ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel). 

claims 3, 18, and 28, Murphy, as modified by Iizuka, further teaches and suggests wherein the first tunneling session is associated to a first route, the first route associated to a first routing version identifier, the first routing version identifier maintained in computer memory associated to the first peer ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel).
 
Regarding claims 4, 19, and 29, Murphy, as modified by Iizuka, further teaches and suggests maintaining the first routing version identifier in computer memory within a routing table ([0030]; [0038]; routing table). 

Regarding claims 5 and 30, Murphy, as modified by Iizuka, further teaches and suggests wherein the first data packet comprises one of a network content packet, a keep-alive packet, or a routing table packet ([0030]; [0038]; routing table). 

Regarding claims 6 and 31, Murphy, as modified by Iizuka, further teaches and suggests wherein the second data packet comprises a network content packet ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]). 

Regarding claims 8 and 33, Murphy teaches and discloses a method of transmitting data between a first peer (communication device, figure 1) and a second peer (communication device, figure 1) comprising: transmitting, from the first peer, a ([0016]; [0017]; [0020]; “…the second copy of the encapsulated data unit can have a tunnel header including information associated with the second tunnel…”; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit and a second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective first and second tunnels).
However, Murphy may not expressly disclose wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate.
Nonetheless, in the same field of endeavor, Iizuka teaches and suggests wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate ([0074]; [0076]; [0085]; teaches duplication is determined based on the analysis and presence of the second identifier within the packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate duplication is determined based on the analysis and presence of the second identifier within the packet as taught by Iizuka with the data network and method as disclosed by Murphy for the purpose of reducing processing burden when monitoring and analyzing network packets for duplicate packets, as suggested by Iizuka.

Regarding claims 9, 20, and 34, Murphy teaches and discloses a data network and method of resolving data transmitted between a first peer (communication device, figure 1) and a second peer (communication device, figure 1) comprising: receiving, at the second peer, a first data packet within a first tunneling session, the first data packet having a first tunnel identifier associated to the first tunneling session, a first primary packet sequence identifier, and a secondary packet sequence identifier; receiving, at the second peer, a second data packet within a second tunneling session, the second data packet having a second tunnel identifier associated to the second tunneling session, a second primary packet sequence identifier, and the secondary packet sequence identifier ([0016]; [0017]; [0020]; “…the second copy of the encapsulated data unit can have a tunnel header including information associated with the second tunnel…”; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit and a second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective first and second tunnels). 
However, Murphy may not expressly disclose discarding the first data packet or the second data packet on determining that both the first data packet and the second data packet include the secondary packet sequence identifier (although Murphy does teach and suggest dropping the data unit; [0021]).
Nonetheless, in the same field of endeavor, Iizuka teaches and suggests discarding the first data packet or the second data packet on determining that both the first data packet and the second data packet include the secondary packet sequence identifier ([0007]; [0008]; teaches discarding the second packet based on determining duplication which is based on the identifier; [0081]; [0084]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discarding the second packet based on determining duplication which is based on the identifier as taught by Iizuka with the data network and method as disclosed by Murphy for the purpose of reducing processing burden when monitoring and analyzing network packets for duplicate packets, as suggested by Iizuka.

Regarding claims 10, 21, and 35, Murphy, as modified by Iizuka, further teaches and suggests wherein the first primary packet sequence identifier is unique within the first tunneling session and/or the second primary packet sequence identifier is unique within the second tunneling session ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel). 

Regarding claims 11, 22, and 36, Murphy, as modified by Iizuka, further teaches and suggests wherein the first tunneling session is associated to a first route, the first route associated to a first routing version identifier, the first routing version identifier maintained in computer memory associated to the second peer ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel). 

Regarding claims 12, 23, and 37, Murphy, as modified by Iizuka, further teaches and suggests wherein the first data packet includes a routing version identifier associated to the first data packet, the method further comprising transmitting a routing table packet on determining a mismatch between the first routing version identifier and the routing version identifier associated to the first data packet ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]. 

Regarding claims 13, 24, and 38, Murphy, as modified by Iizuka, further teaches and suggests wherein the routing table packet includes the first routing version identifier ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]. 

claims 14, 25, and 39, Murphy, as modified by Iizuka, further teaches and suggests maintaining the first routing version identifier in computer memory within a routing table ([0030]; [0038]; routing table). 

Claims 7, 15, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (hereinafter Murphy) (U.S. Patent Application Publication # 2015/0139193 A1) in view of Iizuka et al. (hereinafter Iizuka) (U.S. Patent Application Publication # 2016/0226725 A1), and further in view of Sankaran et al. (hereinafter Sankaran) (U.S. Patent Application Publication # 2007/0199052 A1).
Regarding claims 7 and 32, Murphy, as modified by Iizuka, discloses the claimed invention, but may not expressly disclose wherein the first data packet comprises a keep-alive packet, the keep-alive packet including the first routing version identifier. 
Nonetheless, in the same field of endeavor, Sankaran teaches and suggests wherein the first data packet comprises a keep-alive packet, the keep-alive packet including the first routing version identifier ([0025]; “…A keep-alive message or the routing protocol update is encapsulated according to the GRE technique. Any such message…includes the IP address…a version number field…information regarding the type of routing protocol...”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keep-alive message as taught by Sankaran with the data network and method as disclosed by 

Regarding claims 15 and 40, Murphy, as modified by Iizuka, discloses the claimed invention, but may not expressly disclose wherein the first data packet comprises a keep-alive packet. 
Nonetheless, in the same field of endeavor, Sankaran teaches and suggests wherein the first data packet comprises a keep-alive packet ([0025]; “…A keep-alive message or the routing protocol update is encapsulated according to the GRE technique. Any such message…includes the IP address…a version number field…information regarding the type of routing protocol...”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keep-alive message as taught by Sankaran with the data network and method as disclosed by Murphy, as modified by Iizuka, for the purpose of maintaining tunnel information between devices, as suggested by Sankaran.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 19, 2021